COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Cecil Adams and Maxine Adams v. Rebecca Ross

Appellate case number:    01-15-00315-CV

Trial court case number: 1044023

Trial court:              County Civil Court at Law No. 3 of Harris County

        Appellants, Cecil and Maxine Adams, appeal from the trial court’s final judgment and
order signed granting appellee’s motion for summary judgment to enforce the terms of a
settlement agreement and dismissing appellants’ claims. Appellants filed a “Motion for
Reconsideration” on and a “Motion to Modify.” At a hearing, the trial court denied the motions
to reconsider and modify in open court. Appellants requested that the trial court (1) issue written
orders memorializing its denial of these post-judgment motions and (2) rule on their “No
Evidence Motion for Summary Judgment.” The trial court held that it lacked plenary power to
rule on the motions, but vacated its order on the same day.
         Appellants filed their notice of appeal 87 days after the judgment was signed. Appellee
filed a motion to dismiss the appeal on the basis that appellants’ post-trial motions did not extend
the trial court’s plenary power or the appellate deadlines. We ordered the motion to dismiss to be
carried with the case.
        On the day after appellants’ opening brief was due, they instead filed a motion requesting
that this Court extend the time to file their opening brief, abate the appeal, and order the trial
court to (1) provide a written ruling on their No Evidence Motion for Summary Judgment, (2)
provide written rulings memorializing its denials of their Motion to Modify and Motion for
Reconsideration, and (3) provide a written ruling regarding its holding that it lacked plenary
power to rule on appellants’ motions and its subsequent vacating of its ruling.
        All relief requested in the motion is DENIED. We further ORDER that appellants file
their brief on or before February 10, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court

Date: January 12, 2016